Title: To Thomas Jefferson from Richard Stanford, 30 December 1803
From: Stanford, Richard
To: Jefferson, Thomas


               
                  Dear Sir, 
                  House of Rep. Dec. 30—1803
               
               By request of Mr. J. Gales of Raleigh, N.C. I do myself the pleasure herewith to cover you a letter from Docr. Sibley, which, he thinks, may possibly throw some additional light on the subject of Louisiana.
               I have the honor to be, Sir, with highest respect yr. hble. Sert.
               
                  R Stanford
               
            